Citation Nr: 0728492	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  05-39 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUES

1.  Entitlement to restoration of a 20 percent evaluation for 
a right knee disability.

2.  Entitlement to restoration of a 20 percent evaluation for 
a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran had active service from August 1977 to August 
1981 and from July 1983 to December 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that in March 2006 the veteran requested a 
hearing before a Veterans Law Judge.  In June 2006, the Board 
remanded the veteran's claim to the RO to afford him this 
hearing.  Then, the veteran indicated in July 2006 that he no 
longer desired a Board hearing.  Subsequently, in a November 
2006 written statement, the veteran indicated that he wanted 
to have a hearing before a Veterans Law Judge at the RO.  
Therefore, the Board again remanded the veteran's claim in 
April 2007 to the RO in order to afford him a hearing.  In a 
June 2007 letter, the RO informed the veteran that he was 
scheduled for his requested hearing in July 2007.  However, 
the veteran did not report for the hearing, did not request 
re-scheduling, and did not provide any explanation for his 
absence.  Therefore, the Board finds that all due process has 
been met with respect to the veteran's hearing request.


FINDINGS OF FACT

1.  The RO's decision to reduce the evaluation for the 
veteran's service-connected right knee disability was based 
upon a VA examination which was as full and complete as the 
examination upon which the previous level of compensation 
payments was authorized.

2.  The RO's decision to reduce the evaluation for the 
veteran's service-connected left knee disability was based 
upon a VA examination which was as full and complete as the 
examination upon which the previous level of compensation 
payments was authorized.

CONCLUSIONS OF LAW

1.  The criteria for restoration of a 20 percent evaluation 
for right knee disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.344, 4.71a, Diagnostic 
Codes 5003, 5257-5261 (2006).

2.  The criteria for restoration of a 20 percent evaluation 
for left knee disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.344, 4.71a, Diagnostic 
Codes 5003, 5257-5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  
In the present case, proper VCAA notice was provided to the 
veteran prior to the adjudication of his reduction in rating.

In August 2004, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his 
claims and its duty to assist him in substantiating his 
claims under the VCAA.  The August 2004 letter informed the 
veteran that VA would assist him in obtaining evidence 
necessary to support his claims, such as records in the 
custody of a Federal department or agency, including VA, the 
service department, the Social Security Administration, and 
other pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing his 
disabilities were worse than currently rated, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide "any evidence in your possession that pertains to 
your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the August 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
September 2005 SOC provided him with yet an additional 60 
days to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  The 
issues in this case pertain to reductions in rating, as to 
which there are no downstream issues as contemplated in 
Dingess.  Moreover, since the claims herein are being denied, 
such matters are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.
II.  Analysis

Service connection for the veteran's right and left knee 
disorders was granted in a July 2003 rating decision.  Each 
knee was assigned a 20 percent disability evaluation, 
effective from January 1, 2003.  The veteran's knee 
disabilities remained at 20 percent evaluations until the RO 
proposed, and then effectuated, reduction of the evaluations 
to 10 percent as of July 1, 2005.

Where the reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefore, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  Unless otherwise provided 
in paragraph (i) of this section, if additional evidence is 
not received within that period, final rating action will be 
taken, and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the beneficiary of the final 
rating action expires.  38 C.F.R. § 3.105(e).

When the evidence indicates that a condition has stabilized 
to the point that a particular rating has continued for a 
long period of time (five years or more), and an examination 
indicates improvement in the condition, the rating agency 
must review the entire record of examinations and the 
medical-industrial history in order to ascertain whether the 
recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations less 
full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction.  In arriving at a determination that there is 
material improvement in a physical or mental condition, the 
rating agency must consider whether the improvement will be 
maintained under the ordinary conditions of life.  38 C.F.R. 
§ 3.344.




The provisions of 38 C.F.R. § 3.344(a) and (b) apply to 
ratings which have continued for long periods at the same 
level (five years or more).  They do not apply to 
disabilities which have not become stabilized and are likely 
to improve.  Re-examinations disclosing improvement, physical 
or mental, in these disabilities will warrant reduction in 
rating.  38 C.F.R. § 3.344(c).

The criteria for evaluating the knee has not changed since 
service connection was first awarded.  The knee is evaluated 
under various diagnostic codes depending on the symptoms and 
disease process involved.  Initially, when service connection 
was awarded for the left knee, the RO assigned the 20 percent 
evaluations under Diagnostic Code (DC) 5257.  Under that 
code, a 20 percent rating is warranted for moderate recurrent 
subluxation or lateral instability, and a 10 percent rating 
is warranted for slight recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, DC 5257 (2006).  The July 
2003 rating decision noted that the veteran had range of 
motion of his knees which was noncompensable.

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

Flexion limited to 60 degrees warrants a noncompensable 
evaluation, and flexion limited to 45 degrees warrants a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

The 20 percent evaluations for the veteran's right and left 
knee disabilities were in effect for less than 5 years, and 
thus the provisions of 38 C.F.R. § 3.344 are not applicable.  
See Brown v. Brown, 5 Vet. App. 413, 417 (1993); 38 C.F.R. § 
3.344(c) (2003).  Nevertheless, the Board must find that the 
evidence shows that the veteran's right and left knee 
disabilities improved so as to warrant the reduction in 
rating.  See 38 C.F.R. § 3.344(a).  Initially, the Board 
notes that the RO properly complied with 38 C.F.R. § 3.105(e) 
pertaining to reductions.  That is, the RO furnished a 
November 2004 letter to the veteran notifying him of the 
proposed reduction, and he had 60 days in which to respond.  
The reduction was not effectuated until July 1, 2005.  Thus, 
all due process requirements have been met under this 
provision.

The Board is aware that we must make our determination as to 
whether improvement had been shown between (1) the medical 
evidence of record at the time of the decision which granted 
the disability evaluation of which the veteran seeks 
restoration and (2) the medical evidence of record at the 
time of the decision which reduced the disability evaluation.  
The Board holds that, based review of the evidence of record, 
that the RO's decision to reduce the veteran's disability 
evaluation was warranted.

In evaluating the veteran's disabilities, we must consider 
the April 2003 VA examination report in comparison with the 
September 2004 and August 2005 examination reports.  The 
Board notes that the veteran's original disability ratings 
were based on his demonstration of moderate instability of 
both knees, for which the 20 percent ratings were assigned.  
The April 2003 VA examination report shows the veteran had 
full range of motion of both of his knees, which is rated 
noncompensable, even though X-rays showed arthritis of the 
knees.  See 4.71a, DCs 5003, 5260, 5261 (2006).

The September 2004 and August 2005 VA examination reports 
continued to show that the veteran had range of motion of his 
right and left knees which corresponded to a noncompensable 
(0 percent) evaluation.  Specifically, the September 2004 VA 
examination report showed he had complete and full range of 
motion from 0 to 140 degrees in each knee.  The August 2005 
VA examination report showed range of motion from 0 to 115 
degrees in the right knee and from 0 to 120 degrees in the 
left knee.  Although the veteran demonstrated pain in each of 
his knees beginning at 70 degrees, the Board notes that even 
contemplating the effects of this pain on his range of 
motion, the veteran has never demonstrated flexion limited to 
60 degrees to warrant even a noncompensable evaluation under 
DC 5260.  Moreover, X-rays of the left knee following the 
April 2003 VA examination all showed the left knee was within 
normal limits.  The September 2004 X-rays showed the right 
knee was within normal limits.  However, the August 2005 VA 
X-rays showed osteoarthritis of the right knee, and November 
and December 2004 private treatment records show that the 
veteran has arthritis of the right knee.  Nevertheless, since 
his right knee flexion was never shown to be limited to 60 
degrees, no rating is warranted for arthritis, and no change 
in evaluation is shown with regard to the veteran's knee 
disabilities under the criteria of DCs 5003, 5260, and/or 
5261.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 (2006) and 
the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
require us to consider the veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate disability evaluation for a disability using the 
limitation-of-motion diagnostic codes.  Within this context, 
a finding of functional loss due to pain must be supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.  The April 2003, September 2004, and August 2005 VA 
examination reports show the veteran had no additional 
disability with regard to his limitation of motion under the 
criteria of DeLuca.  Therefore, and given the above analysis, 
the Board concludes that no change has been shown with regard 
to the veteran's range of motion and arthritis of either knee 
that would result in a compensable evaluation assigned for 
this aspect of the veteran's knee disabilities.

At issue, then, is the degree of instability and laxity 
attributable to the veteran's right and left knee 
disabilities.  The April 2003 VA examination report, upon 
which the RO based the 20 percent disability ratings, showed 
that he had an abnormal Drawer and McMurray test in each 
knee.  The examiner noted that there was moderate instability 
in each knee.  There was subjective instability and objective 
laxity.

In comparison, the September 2004 examination, which was 
performed by the same physician as the April 2003 
examination, showed that the Drawer and McMurray tests were 
within normal limits.  In addition, examination of the knees 
revealed only slight recurrent subluxation.


Furthermore, the August 2005 VA examination report indicates 
there was only slight laxity in the medial and lateral 
collateral ligaments of the right and left knees.  The 
cruciate ligaments showed no laxity.  The joints were 
otherwise stable bilaterally.

The Board notes that the November and December 2004 private 
treatment records show the veteran had some instability and 
laxity in his right knee.  In particular, the November 2004 
treatment record showed there was a positive Lachman test and 
anterior drawer test.  However, there was a negative 
posterior Drawer test, and no varus or valgus laxity.  In 
addition, the veteran's private physician did not opine as to 
the frequency or severity of the veteran's subluxation or 
laxity.  Because of this, the Board must rely on the evidence 
that does provide this information.

Based on the September 2004 and August 2005 examination 
reports, the Board finds that the RO was correct in 
concluding that there was evidence upon which to rely in 
making a determination that improvement had been shown.  
Specifically, the veteran's instability and subluxation, 
while shown to be moderate in April 2003, were shown to be 
only slight in September 2004 and August 2005.  The Board 
notes specifically that the same physician that described the 
veteran's instability as moderate in April 2003, described it 
as slight in September 2004.

Therefore, while the August 2005 VA examiner indicated that 
the veteran's disabilities were progressive and would not be 
expected to improve, the Board notes that, with physical 
therapy, there was noted to be every possibility that the 
veteran's instability and laxity could improve.  Here, that 
is the case, since his previously moderate disabilities are 
now described as slight.

The veteran is competent to report his symptoms and his 
opinion as to why his disability evaluations should not have 
been reduced; however, the Board finds that the medical 
findings established a basis for the RO's action in making 
the reductions, for the reasons stated above.  It is the 
finding of the Board that restoration of 20 percent ratings 
is not warranted for the veteran's right and left knee 
disabilities, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.

ORDER

Restoration of a 20 percent disability evaluation for a right 
knee disability is denied.

Restoration of a 20 percent disability evaluation for a left 
knee disability is denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


